Citation Nr: 0327061	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  94-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On April 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the VA Medical Center, Tampa, 
Florida to ascertain whether the 
physician who examined the veteran for a 
back disability on 1 March 2001, Michael 
Hajjar, M.D., is still associated with 
that medical facility.  

If so, send the claims folder to Dr. 
Hajjar and request him to review it and 
the veteran's entire medical history, and 
to furnish supplemental medical opinions 
for the record as to the etiological 
relationship, if any, between the medical 
findings pertaining to the veteran's back 
recorded in service and any currently-
diagnosed back disability.  

Specifically, the examiner's attention 
should be brought to a 6 February 1965 
service medical record showing a 
complaint of a backache; a 9 February 
1965 service medical record noting a 7-
year history of chronic back strain, and 
a contemporaneous diagnostic impression 
of chronic back strain; a 16 February 
1965 service X-ray report noting probable 
low back strain, rule-out 
spondylolisthesis, spondylolysis, and 
arthritis, and contemporaneous 
radiographic findings indicating an 
essentially negative examination; and 
July 1965 service separation examination 
report showing a normal spine.  

After reviewing the entire inservice and 
post-service record, the examiner should 
be requested to furnish opinions for the 
record as to (a) whether or not a chronic 
back disability was manifested in 
service; (b) whether it is at least as 
likely as not that the veteran's back 
complaints recorded in service in 1965 
were the early manifestations of any 
currently-diagnosed back disability, or 
whether it is more likely that any 
currently-diagnosed back disability is 
separate and distinct from the veteran's 
inservice back complaints; and if the 
latter, (c) what was the date of onset of 
any currently-diagnosed back disability.  

The reasons and clinical findings which 
provide the bases for the opinions should 
be clearly set forth; the examiner is 
advised that, while the veteran's own 
reports of his medical history should be 
reviewed, careful attention should be 
directed to the clinical findings 
contemporaneously recorded in the service 
medical records and post-service period.  

Please note that another examination of 
the veteran is not sought at this time, 
unless the examiner finds that such is 
required; rather, just supplemental 
opinions based on the extensive evidence 
already in the record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



